DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 06/23/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17234582 filed on 04/19/2021.

Priority #			 Filling Data			 Country
109118094		             2020-05-29			  TW

Status of Claims
4.	In the amendment filed on 06/23/2022,  claims 1, 3, 7-9, 11 and 13 have been amended, claims 2, 4-6 have been cancelled; claims 1, 3, 7-13 are pending in the present application.

Allowable Subject Matter
5. 	Claims 1, 3, 7-13 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
1).	The amendment filed on 06/23/2022 overcome the 103 rejection in the Non-Final Rejection dated on 03/30/2022.	
2). 	As indicated in the Non-Final Rejection dated on 03/30/2022, examiner has indicated allowable subject matter in claim 6. In the amendment filed on 06/23/2022, the allowable subject matter in claim 6 has been incorporated into independent claim 1. Therefore, the case is allowable.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique design to have a volume measuring apparatus, in which, it has one mechanical button, a second button, both on the top, and a touch button, a guiding unit to emit laser beam to guide an object in a cross manner; and structure light has invisible structure light emitted as a reference pattern which will be used for volume measurement; such unique way is allowable.
The prior arts (MADEJ et al. (WO2014025559) and in view of YAMASHITA (CN 101409826 B))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of MADEJ and YAMASHITA to achieve the same invention as claimed in the instant claim.
Claims 3, 7-13 would be allowable because they depend on claim 1.
7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423